Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 
Claims 1, 3-4, 6-13, 15-17, 19, 21-26, 28-31 and 34 are pending.
Claims 2, 5, 14, 18, 20, 27 and 32-33 are canceled.
Claims 1, 3-4, 6-13, 15-17, 19, 21-26, 28-31 and 34 are rejected. 
Priority
	The examiner acknowledges the applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 15415099 filed on 7/24/2017. 

Response to Arguments 
	Applicant's arguments filed on 4/17/2020, with respect to the rejection(s) of claims under 35 U.S.C. 103 has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over US 20150154644 by SAXENA “Applicant IDS” and in view of US 20020099671 by MASTIN CROSBIE and further in view of USRE42892E1 by Montulli.


Claim Rejections - 35 USC § 103


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-13, 15-17, 19-26, 28-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150154644 by SAXENA “Applicant IDS” and in view of US 20020099671 by MASTIN CROSBIE and further in view of US RE42892 E1 by Montulli.

As per claim 1, SAXENA discloses a computer-implemented service component management method, comprising: receiving a second service component-oriented information entity for a second service component for performing a second service, wherein the information entity comprises a uniform resource identifier (URI) of a target service component (SAXENA; ¶6- the deep link information for each of the mobile applications includes a uniform resource indicator (URL) scheme for the corresponding mobile application, and a URL template for generation of one or more deep links to the corresponding mobile application. ¶45- The URL scheme defines the basic URL root for the mobile app and the URL template provides a template that incorporates the URL scheme and with which deep links to the mobile app may be created), 	the URI of the target service component corresponds to one or more second  (SAXENA; ¶55- A resolver 312 consumes the complete set of inputs to generate the final deep link URL used to interact with the target application).
	the information entity sent by a first service component for performing a first service different from the second service, the information entity further comprising an event and data about the event (SAXENA; ¶15- the mobile app discovery event includes a launch of the second mobile application, linking to the second mobile application, downloading of the second mobile application, presentation of a link relating to the second mobile application, presentation of a sponsored listing for the second mobile application in connection with organic listings for other mobile applications responsive to the information need, selection of the second mobile application or transmission of the application configuration information for the second mobile application [different than first mobile application which is associated with first entity] to the mobile device).

SAXENA however does not expressly disclose creating an instance of the second service component in response to said receiving the information entity and sending the information entity to the instance of the second service component, wherein the instance of the second service component processes the information entity and returns a result.
	MASTIN CROSBIE explicitly teaches creating an instance of the second service component in response to said receiving the information entity (MASTIN CROSBIE; ¶209- the master domain passes information contained in the master domain authentication cookie to the first domain in the query data portion of the redirection URL. The Web Gate of the first domain Web Server extracts the master domain authentication cookie information from the redirection URL, thus confirming the user's authentication at the master domain and resulting in a successful authentication), and
	sending the information entity to the instance of the second service component, wherein the instance of the second service component processes the information entity and returns a result (MASTIN CROSBIE; ¶213- Fig 32 explains authentication module 540 returns the authentication result, authentication success or failure actions, and any user attributes required by the actions to Web Gate).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the SAXENA in view of MASTIN CROSBIE references in order to securely provide access to applications and content to users when they deem authorized and also provides system-specific authentication and/or authorization schemes to prevent unauthorized use based on matching access rule by grouping resources together, with URLs access rules.

MASTIN CROSBIE teaches URL includes resource name, path name (¶88-¶89) and policy domain, domain attribute, internet domain name, host and portal domains (¶202-¶203). The above combination however does not expressly disclose the URI comprises: a resource type domain comprising information indicating a type of the resource, a domain name domain comprising information indicating a domain of the resource, and a path domain comprising information indicating a path for the resource in the domain.wherein the URI comprises: a resource type domain comprising information indicating a type of the resource, a domain name domain comprising information indicating a domain of the resource, and a path domain comprising information indicating a path for the resource in the domain (Montulli; col 6, ll 1-24– teaches the Uniform Resource Locators (URLs) defines type of the resource and its location that comprises: resource type, domain name and path of the particular resource to access).	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the SAXENA in view of Montulli references in order to manage session state using URL that match domain name, type and path attribute of resource to provide secure communication channel in specified domain. 

As per claim 3, SAXENA as improved by MASTIN CROSBIE discloses the method of claim 1, wherein said creating comprises: acquiring executable program code corresponding to the second service component; executing the executable program code (MASTIN CROSBIE; ¶154- When a user first request a protected resource, the user is challenged according to the authentication scheme defined by the first level authentication rule in the applicable policy domain or the second level authentication rule in the applicable policy associated with the requested resource), and allocating an execution environment to the executable program code (MASTIN CROSBIE; ¶154- Satisfaction of a higher or lower authentication level is determined by evaluating the authentication cookie sent by the user's browser when requesting the second resource).

As per claim 4, SAXENA as improved by MASTIN CROSBIE discloses the method of claim 1, further comprising: after sending the information entity to the instance of the second service component: receiving the result of processing the information entity by the instance of the second service component (MASTIN CROSBIE; ¶213- FIG. 30, 32 explains method for performing basic authentication, authenticates the user using the user ID and password and returns the authentication result, authentication success or failure actions), and sending the result to the first service component (MASTIN CROSBIE; ¶209- Upon a successful authentication at the master domain, the master domain Web Server passes an authentication cookie to the user's browser (step 1040) and re-directs the user's browser back to the first domain accessed by the user (step 1042)).

As per claim 6, SAXENA discloses the method of claim 1, wherein the URI of the target service component also comprises parameters that are determined according to the event received by the first service component (SAXENA; ¶74- an information set including various parameters relating to the user's device and/or the calling app from which the input is received such an information set could specify target apps or target app providers).
	wherein the parameters are used for indicating set entries of the second service component and wherein the event is selected from the group consisting of: an event generated when a control on a user interface (UI) corresponding to the first service component is triggered (SAXENA; ¶48- The application configuration information may identify one or more parameters that may be required and/or used by the mobile app for launching or deep linking Such parameters might include, for example, an identifier of content that is specifically responsive to the information need to which the mobile app is generally responsive, a mandatory parameter might be a location for a mobile app that provides weather reports, e.g., one weather app might require a zip code while another might require the current location of the mobile device in latitude and longitude), a set system event (SAXENA; ¶48- e.g., mandatory parameter might be a stock symbol for financial app to provide a stock quote), and a set non-system event (SAXENA; ¶48- e.g., mandatory parameter might be a stock symbol for financial app to provide a stock quote or an optional parameter might be the specific stock exchange).

As per claim 7, SAXENA as improved by MASTIN CROSBIE discloses the method of claim 1, further comprising: processing the information entity using the instance of the second service component, wherein said processing the information entity comprises executing an operation corresponding to the event included in the information entity according to the data included in the information entity (MASTIN CROSBIE; ¶213- FIG. 32 performs basic authentication (step 1128 of FIG. 30). In step 1202, authentication event handler 512 instructs browser 12 to prompt the user for a user ID and password, the user enters and the user's browser submits the requested user ID and password (step 1204). Access Server authentication module 540 then authenticates the user using the user ID and password and returns the authentication result, authentication success or failure actions, and any user attributes required by the actions to Web Gate 28).
         wherein when the information entity comprises at least the URI of the target service component and the event, the URI of the target service component further comprises information for characterizing a broadcast event (MASTIN CROSBIE; ¶143, - FIG. 17, in step 636, a redirect URL can be added for an authorization success event and a redirect URL can be entered for an authorization failure event, ¶237- when setting up a policy domain or a policy, an administrator can set up a redirect URL for authentication success/failure events where ¶210- authentication event handler 512 determines the specific type of challenge method in step 1126).	wherein said sending the information entity to the second service component comprises: determining at least one second service component registered to listen to the event according to the information included in the URI of the target service component in the information entity and used for characterizing the broadcast event; and sending the information entity to the second service component registered to listen to the event (MASTIN CROSBIE; ¶252- In step 1952, it is determined whether the logged event is a registered event. If it is a registered event, then in step 1954 the sensor accesses instructions for the event type to perform any action specified by the administrator [such as adding information to the log entry such as information from a user identity profile, login information, time, date, etc.]).
As per claim 8, SAXENA discloses the method of claim 1, wherein the information entity further comprises indication information that is used for determining the ongoing (SAXENA; ¶47- the application configuration information also includes some indication of the suitability or relative rank of a mobile app for a given content type. ¶56- personalization related information 306 include, but are not limited to, prior history of user interaction with the application, previous deep links followed by the user, longevity of the user interaction in the context, applications installed on the device, version information of the applications installed, etc. Local metadata 308 may include information about the operating system, location, time, user preferences, etc.).
	wherein the service component group comprises at least two service components and is set according to a service scenario, wherein the indication information further comprises second indication information that is used for indicating whether the target service component needs to enter a specified state or for indicating an interactive mode between the target service component and a user interface, wherein the interactive mode comprises at least one of the following modes: a shown-active mode; and a shown-inactive mode; and wherein the specified state comprises at least one of the following states: a hidden state, in which the service component runs in the background and is invisible to a user; a shown-inactive state, in which the service component is visible to a user but does not respond to a user input; and a shown-active state, in which the service component is visible to a user and responds to a user input (SAXENA; ¶71- Payments may be determined and triggered according to a wide range of criteria and events including, for example, a bid amount specified by the advertiser, the manner in which the mobile apps are exposed, a revenue sharing arrangement between the advertiser and the publisher (formalized by agreement or not), etc.).
	
As per claim 9, SAXENA discloses the method of claim 1, wherein the information entity further comprises at least one of: a URI of the first service component; and a component identifier (ID) of the second service component, wherein the component ID is used for indicating an instance corresponding to the ID among the multiple instances when the second service component has multiple instances (SAXENA; ¶33- if the user tapped a link to a restaurant in a maps app, the intent or information need could be “read restaurant review” or “make restaurant reservation.” As will be appreciated, any particular input may be mapped to multiple intents or information needs. ¶35- A set of mobile apps associated with the identified intent(s) or information need(s) is identified (206)).

As per claim 10, SAXENA discloses the method of claim 1, wherein the second service component is one of a local service component and a remote service component, wherein said sending the information entity to the instance of the second service component comprises: determining whether the second service component is a local service component or is a remote service component; if the second service component is a remote service component, then sending the information entity to a server corresponding to the second service component (SAXENA; ¶35- data store 110 includes a database or other suitable data structure (details of a particular implementation of which are described below) that associates each of the predetermined intents or information needs with a set of mobile apps that are suitable for meeting that intent or information need in some way. ¶39- The application configuration information includes “deep link” information for the corresponding mobile app configured to enable the mobile device to launch or link to that mobile app (e.g., if already downloaded to the mobile device)), and 
	after sending the information entity to the server corresponding to the instance of the second service component: receiving a result of processing the information entity sent by the server, and sending the result sent by the server to the first service component (SAXENA; ¶54- a mobile app discovery system interacts with calling apps and target apps. A sender application 302—the calling application with which the user initially interacts—receives the input that represents the user intent. This application sits at the highest layer in the stack (closest to user interaction) and interacts with the sender API 304 which processes the input using other indirect but related inputs such as, for example, personalization related information 306, local metadata 308 and deep link manifest 310. Some or all of these inputs may reside on the back-end server to allow real-time computation).	
Claim 11 rejected under the same reasons as claim 1.


(SAXENA; ¶36- The correspondence between mobile apps and particular intents or information needs may also be informed by the nature of the primary functionality of the mobile apps. That is, a mobile app may be considered “explanatory,” “informational,” “social,” “communicative,” “configurative,” “transactional,” etc.).
	wherein said processing the second information entity comprises, executing an operation corresponding to the event included in the second information entity according to the data included in the information entity if the received information entity comprises data and the event (SAXENA; ¶35- if the information need is “read restaurant reviews,” the corresponding set of mobile apps might include Yelp, Urbanspoon, Open Table, etc. In another example, if the information need is “read sports news,” the corresponding set of mobile apps might include Yahoo! Sports, ESPN Scorecenter, Fox Sports mobile, etc. For the “windows” example discussed above, Search App or the GoodReads app might correspond to finding out more about the Windows operating system, while the DIY, HomeDepot, or Sears apps might correspond to learning more about replacing windows in one's home. It should be noted that a particular mobile app might map to multiple intents or information needs, e.g., Open Table for both restaurant reviews and reservations).
Claim 12 rejected under the same reasons as claim 6.

Claim 16 rejected under the same reasons as claim 1.
Claim 17 rejected under the same reasons as claim 3.
Claim 19 rejected under the same reasons as claim 10.
Claim 21 rejected under the same reasons as claim 6.
Claim 22 rejected under the same reasons as claim 7.
Claim 23 rejected under the same reasons as claim 8.
Claim 24 rejected under the same reasons as claim 9.
Claim 25 rejected under the same reasons as claim 1.
Claim 26 rejected under the same reasons as claim 7.
Claim 28 rejected under the same reasons as claim 7.
Claim 29 rejected under the same reasons as claim 1.
Claim 30 rejected under the same reasons as claim 1.
Claim 31 rejected under the same reasons as claim 3.
Claim 34 rejected under the same reasons as claim 10.

Conclusion
         
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272-1563.  The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).

         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONAK PATEL/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458